IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 5, 2009
                                No. 08-31232
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

TERRENCE A THIERRY,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:07-CR-20055-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
      Terrence A. Thierry pleaded guilty to possession of a firearm by a
convicted felon in violation of 18 U.S.C. § 922(g), and he was sentenced as an
armed career criminal to 15 years of imprisonment pursuant to 18 U.S.C.
§ 924(e) and U.S.S.G. § 4B1.4.
      For the first time on appeal, Thierry argues that the district court erred
by failing to state or otherwise indicate on the record that it had considered the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-31232

relevant statutes or sentencing documents before it. As Thierry concedes, we
review this issue only for plain error. To show plain error, the appellant must
show a forfeited error that is clear or obvious and that affects his substantial
rights. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If the appellant
makes such a showing, this court has the discretion to correct the error but only
if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      Thierry cites no authority for the proposition that the district court must
make such an indication on the record, and this court has not addressed the
question. Unlike the case relied upon by Thierry, in his case the district court
had the relevant documents regarding his prior criminal convictions such that
the PSR was not the court’s only source of information about those convictions.
Cf. United States v. Garza-Lopez, 410 F.3d 268, 275 (5th Cir. 2005) (stating that
“several recent cases have made it clear that the district court’s reliance on the
PSR was error” where there were no other documents before the court).
Because no precedential case requires the district court explicitly to show or
state that it reviewed the relevant documents, Thierry has not shown error that
is clear or obvious. See 129 S. Ct. at 1429. Additionally, because he does not
argue that the documents submitted to the district court failed to support the
enhancement or that his prior offenses did not qualify him for enhancement
under § 924(e), he has failed to show that the district court’s failure to indicate
on the record that it had reviewed the documents supporting the enhancement
affected his substantial rights. See id.
      AFFIRMED.




                                           2